Fourth Court of Appeals
                                          San Antonio, Texas
                                              November 22, 2019

                                             No. 04-19-00797-CV

                                 EWING CONSTRUCTION CO, INC.,
                                           Appellant

                                                         v.

                       BENAVIDES INDEPENDENT SCHOOL DISTRICT,
                                       Appellee

                      From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-18-122
                           The Honorable Baldemar Garza, Judge Presiding


                                                 ORDER
        The trial court clerk has filed a notification of late record stating the clerk’s record has
not been filed appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee. 1 It is therefore
ORDERED that appellant provide written proof to this court within ten (10) days of the date of
this order that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant fails
to respond within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).




                                                               _________________________________
                                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2019.


1
  The trial court clerk also states appellant has not provided a written designation. In the absence of a written
designation, however, the trial court clerk must prepare a clerk’s record that includes the contents set forth in TEX.
R. APP. P. 34.5(a).
___________________________________
Michael A. Cruz,
Clerk of Court